          Case 1:20-cv-01002-APM Document 72 Filed 05/26/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 CONFEDERATED TRIBES OF THE
 CHEHALIS RESERVATION et al.,
                        Plaintiffs,
        v.                                            Case No. 1:20-cv-1002-APM
 STEVEN MNUCHIN, in his official capacity
 as Secretary of the Treasury,
                        Defendant.

 CHEYENNE RIVER SIOUX TRIBE et al.,
                        Plaintiffs,
        v.
                                                      Case No. 1:20-cv-01059-APM
 STEVEN MNUCHIN, in his official capacity
 as Secretary of the Treasury,
                        Defendant.

 CHEYENNE RIVER SIOUX TRIBE et al.,
                        Plaintiffs,
        v.
                                                      Case No. 1:20-cv-01070-APM
 STEVEN MNUCHIN, in his official capacity
 as Secretary of the Treasury,
                        Defendant.

                       PLAINTIFFS’ REQUEST FOR SEPARATE BRIEFING
       On Wednesday, May 13, 2020, the Court ordered the Plaintiff groups to “file a single

consolidated summary judgment brief” on May 29, 2020.

       Counsel for the three consolidated groups of Plaintiff Tribes have conferred regarding the

Court’s briefing order. The Plaintiff Tribes respectfully request that, rather than filing a single 60-

page brief, they be allowed to file two briefs totaling no more than 60 pages. Plaintiff Tribes will

minimize any duplication by conferring in advance of filing and incorporating by reference where

appropriate. Separate briefing would allow counsel for the Cheyenne River Sioux Plaintiffs to
present their own unique perspective, developed through almost 50 years of collective practice in



                                                  1
         Case 1:20-cv-01002-APM Document 72 Filed 05/26/20 Page 2 of 7




Alaska, regarding the issues before this Court. Counsel for all Plaintiffs have conferred and

consented to this request.

       RESPECTFULLY SUBMITTED this 26th day of May, 2020.

                                          /s/ Nicole E. Ducheneaux
                                          Nicole E. Ducheneaux (D.C. Bar No. NE001)
                                          BIG FIRE LAW & POLICY GROUP LLP
                                          1404 South Fort Crook Road
                                          Bellevue, NE 68005
                                          Telephone: (531) 466-8725
                                          Facsimile: (531) 466-8792
                                          Email: nducheneaux@bigfirelaw.com

                                          Counsel for the Cheyenne River Sioux Tribe

                                          /s/ Natalie A. Landreth
                                          /s/ Erin C. Dougherty Lynch
                                          /s/ Matthew N. Newman
                                          /s/ Wesley James Furlong
                                          /s/ Megan R. Condon
                                          Natalie A. Landreth (D.D.C. Bar No. AK0001)
                                          Erin C. Dougherty Lynch (pro hac vice)
                                          Matthew N. Newman (pro hac vice)
                                          Wesley James Furlong (D.D.C. Bar No. AK0003)
                                          Megan R Condon (pro hac vice)
                                          NATIVE AMERICAN RIGHTS FUND
                                          745 West 4th Avenue, Suite 502
                                          Anchorage, AK 99501
                                          Telephone: (907) 276-2466
                                          Facsimile: (907) 276-2466
                                          Email: landreth@narf.org
                                          dougherty@narf.org
                                          mnewman@narf.org
                                          wfurlong@narf.org
                                          mcondon@narf.org

                                          Counsel for Rosebud Sioux Tribe, Nondalton Tribal
                                          Council, Arctic Village Council, Native Village of
                                          Venetie Tribal Government

                                          /s/ Jennifer Bear Eagle
                                          Jennifer Bear Eagle (pro hac vice)
                                          OGLALA SIOUX TRIBE LEGAL
                                          DEPARTMENT


                                             2
Case 1:20-cv-01002-APM Document 72 Filed 05/26/20 Page 3 of 7



                           P.O. Box 1204
                           Pine Ridge, SD 57770
                           Telephone: (605) 867-2138
                           Facsimile: (605) 867-2140
                           Email: JenniferBE@ostlegal.org

                           KANJI & KATZEN, P.L.L.C.

                           /s/ Riyaz A. Kanji
                           Riyaz A. Kanji, D.C. Bar # 455165
                           303 Detroit Street, Suite 400
                           Ann Arbor, MI 48104
                           Telephone: 734-769-5400
                           Email: rkanji@kanjikatzen.com

                           /s/ Cory J. Albright
                           Cory J. Albright, D.C. Bar # WA0013
                           811 1st Avenue, Suite 630
                           Seattle, WA 98104
                           Telephone: 206-344-8100
                           Email: calbright@kanjikatzen.com

                           Co-Counsel for the Confederated Tribes of the
                           Chehalis Reservation and the Tulalip Tribes

                           Counsel for the Houlton Band of Maliseet Indians,
                           Akiak Native Community, Asa’carsarmiut Tribe
                           and Aleut Community of St. Paul Island

                           CONFEDERATED TRIBES OF THE CHEHALIS
                           RESERVATION

                           /s/ Harold Chesnin
                           Harold Chesnin, WSBA # 398
                           Lead Counsel for the Tribe
                           420 Howanut Road
                           Oakville, WA 98568
                           Telephone: 360-529-7465
                           Email: hchesnin@chehalistribe.org

                           TULALIP TRIBES

                           /s/ Lisa Koop Gunn
                           Lisa Koop Gunn, WSBA # 37115
                           Tulalip Tribes, Office of the Reservation Attorney
                           6406 Marine Drive



                              3
Case 1:20-cv-01002-APM Document 72 Filed 05/26/20 Page 4 of 7



                           Tulalip, WA 98271
                           Telephone: 360-716-4550
                           Email: lkoop@tulaliptribes-nsn.gov

                           THE NAVAJO NATION

                           /s/ Paul Spruhan
                           Doreen McPaul, AZ Bar No. 021136
                           Attorney General
                           Paul Spruhan, D.C. Bar No. AZ0017
                           Assistant Attorney General
                           P.O. Box 2010
                           Window Rock, AZ 86515
                           Telephone: (928) 871-6345
                           Email: dmcpaul@nndoj.org
                           Email: pspruhan@nndoj.org

                           ROTHSTEIN DONATELLI LLP

                           /s/ Eric Dahlstrom
                           Eric Dahlstrom, AZ Bar No. 004680
                           April E. Olson, AZ Bar No. 025281
                           1501 West Fountainhead, Suite 360
                           Tempe, AZ 85282
                           Telephone: (480) 921-9296
                           Email: edahlstrom@rothsteinlaw.com
                           Email: aeolson@rothsteinlaw.com

                           Richard W. Hughes, NM Bar No. 1230
                           Donna M. Connolly, NM Bar No. 9202
                           Reed C. Bienvenu, NM Bar No. 147363
                           1215 Paseo de Peralta
                           Santa Fe, NM 87505
                           Telephone: (505) 988-8004
                           Email: rwhughes@rothsteinlaw.com
                           Email: dconnolly@rothsteinlaw.com
                           Email: rbienvenu@rothsteinlaw.com

                           Counsel for Pueblo of Picuris
                           Co-Counsel for the Navajo Nation

                           QUINAULT INDIAN NATION

                           /s/ Derril B. Jordan
                           Derril B. Jordan, D.C. Bar #470591
                           Quinault Office of the Attorney General



                              4
Case 1:20-cv-01002-APM Document 72 Filed 05/26/20 Page 5 of 7



                           136 Cuitan Street
                           Taholah, WA 98587
                           Telephone: 360.276-8215, Ext. 1406
                           Email: derril.jordan@quinault.org

                           ELK VALLEY RANCHERIA, CALIFORNIA

                           /s/ Bradley G. Bledsoe Downes
                           Bradley G. Bledsoe Downes, CA Bar No. 176291
                           General Counsel
                           2332 Howland Hill Road
                           Crescent City, CA 95531
                           Telephone: 707.465.2610
                           Email: bdownes@elk-valley.com

                           SAN CARLOS APACHE TRIBE

                           /s/ Alexander B. Ritchie
                           Alexander B. Ritchie, AZ Bar # 019579
                           Attorney General
                           San Carlos Apache Tribe
                           Post Office Box 40
                           16 San Carlos Avenue
                           San Carlos, AZ 85550
                           Telephone: (928) 475-3344
                           Email: alex.ritchie@scat-nsn.gov

                           UTE INDIAN TRIBE OF THE UINTAH AND
                           OURAY INDIAN RESERVATION

                           s/ Jeffrey S. Rasmussen
                           Jeffrey S. Rasmussen, Pro Hac Vice Admission
                           Frances C. Bassett, Pro Hac Vice Admission
                           Jeremy J. Patterson, Pro Hac Vice Admission
                           NATIVE LAW GROUP
                           357 S. McCaslin Blvd., Suite 200
                           Louisville, Colorado 80027
                           Phone: 303-926-5292 / Fax: 303-926-5293
                           JRasmussen@nativelawgroup.com
                           FBassett@nativelawgroup.com
                           JPatterson@nativelawgroup.com

                           s/ Rollie E. Wilson
                           Rollie E. Wilson (D.C. Bar No. 1008022)
                           NATIVE LAW GROUP
                           601 Pennsylvania Ave., NW, South Bldg., Suite 900



                              5
Case 1:20-cv-01002-APM Document 72 Filed 05/26/20 Page 6 of 7



                           Washington, D.C. 20004
                           Phone: 202-340-8232
                           Fax: 202-639-8238
                           Email: RWilson@nativelawgroup.com




                              6
         Case 1:20-cv-01002-APM Document 72 Filed 05/26/20 Page 7 of 7



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of May, 2020, I electronically filed the foregoing
PLAINTIFFS’ REQUEST FOR SEPARATE BRIEFING with the Clerk of the Court for the
United States District Court for the District of Columbia using the CM/ECF system, which will
send notification of this filing to the attorneys of record and all registered participants.

                                           /s/ Wesley James Furlong
                                           Wesley James Furlong (D.D.C. Bar No. AK0003)
                                           NATIVE AMERICAN RIGHTS FUND




                                               7
